Name: Commission Regulation (EC) No 1640/2000 of 25 July 2000 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: marketing;  plant product;  beverages and sugar;  foodstuff;  consumption
 Date Published: nan

 Avis juridique important|32000R1640Commission Regulation (EC) No 1640/2000 of 25 July 2000 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 187 , 26/07/2000 P. 0041 - 0041Commission Regulation (EC) No 1640/2000of 25 July 2000amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape mustsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1677/99(2), and in particular Article 72(5) thereof,Whereas:(1) Council Regulation (EEC) No 2392/89(3), as last amended by Regulation (EC) No 1427/96(4), lays down general rules for the description and presentation of wines and grape musts.(2) Commission Regulation (EEC) No 3201/90(5), as last amended by Regulation (EC) No 160/2000(6), lays down detailed rules for the description and presentation of wines and grape musts.(3) German legislation recognises a series of supplementary traditional terms used for quality wines psr from that country. It should be possible for those terms to be used optionally on labels for those wines and so they should be included in Article 3(3)(a).(4) In view of an application from Chile, provision should be made for wines originating in that country to bear the name of a vine variety included in the list in Annex IV even though only 85 % of the wine in question is made from grapes of the vine variety whose name it bears, on condition that that variety determines the character of the wine.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3201/90 is hereby amended as follows:1. In Article 3(3)(a), the following indent is added:"(a) for German quality wines psr.:- 'Selection',- 'Selektion',- 'Classic',- 'Klassik'."2. In Article 13(2)(b), the following indent is added:"- Chile."Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 199, 30.7.1999, p. 8.(3) OJ L 232, 9.8.1989, p. 13.(4) OJ L 184, 24.7.1996, p. 3.(5) OJ L 309, 8.11.1990, p. 1.(6) OJ L 19, 25.1.2000, p. 19.